ORIVNAL                                                       04/21/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 18-0626


                                         DA 18-0626
                                                                       FILED
IN RE THE PARENTING OF K.R.C.W.,                                       APR 2 1 2020
                                                                     Bowen Greenwood
                                                                  Cleric of Suprerne Court
                                                                      State of Montana
DANIEL W.PERRY,

             Petitioner and Appellant,
                                                                   ORDER
      and

KRISTYN M.PLILEY,

             Respondent and Appellee.



       Appellant Daniel W. Perry, through counsel, has filed Appellant's Request for
Extension of Time to File Reply Brief in the captioned matter.
      Appellant's reply brief was due March 31, 2020. The motion for extension was
not filed until April 16, and opposing counsel was not contacted as to whether there
would be an objection.
      IT IS HEREBY ORDERED that the request for an extension is DENIED. The
matter is deemed submitted to the Court on the briefs filed to date.
                       s-i—
       DATED this Z-k -7Ey of April, 2019.
                                                 For the Court,




                                                               Chief Justice